President.
Kennedy has no interest in the event of this suit, nor can it be perceived that he has an interest in the question. The decision, in this cause, can be of no use to him, whether it be in favor of the plaintiff or defendant. His claim, if he ever brings a suit on it, must be supported by other evidence than the record in this cause.
To exclude a witness on the ground of interest, it must appear that he is directly interested in the’ event of the suit; standing in a similar situation with the party by whom he is called; and the possibility that the decision obtained by his evidence may influence the minds of a jury in his own case, furnish arguments against his credibility, but do not affect his competency; he is, therefore, a competent witness.